UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6572


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREW J. DANZELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:05-cr-00024-GEC-MFU-1; 7:09-cv-80196-
GEC-MFU)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew J. Danzell, Appellant Pro Se. Donald Ray Wolthuis, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew J. Danzell appeals the district court’s order denying his petition for a writ

of mandamus. We have reviewed the record and the district court’s memorandum opinion

and affirm for the reasons cited by the district court. United States v. Danzell, Nos. 7:05-

cr-00024-GEC-MFU-1; 7:09-cv-80196-GEC-MFU (W.D. Va. Apr. 13, 2017).                     We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2